The elevator belonged to the county of Kings, and was constructed by it some years before the occurrence of the accident to the plaintiff. It was not even in the exclusive use or possession of the defendant, who had a contract with the county by which it agreed to pay the county for the services of the convicts in the penitentiary, to be rendered to it within the walls of the penitentiary, in shops to be furnished by the county. It was not strictly in possession of the shops. The prison authorities had possession and control of them, subject to the right of the defendant to use them in the prosecution of the work under its contract. It did not have absolute control of the convicts. They were to a large extent under the control of the prison officials. The plaintiff was not in its service. It was bound to no duty of vigilance to protect him against danger. He was not within the penitentiary walls upon its invitation, or in its service, or by its express license. He was there in the employment of Martin  Lee, who had a contract with the county for work upon the shop buildings. The place where he was injured was just as the defendant found it when it went there. It had not done any thing to make it dangerous, and was not bound as to the plaintiff to do any thing to make it entirely safe so that he should suffer no injury. Defendant, therefore, violated no duty which it owed him, and incurred no liability.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 484